UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 97-2672



COLUMBUS LESTER,

                                                             Petitioner,

          versus


DIRECTOR, OFFICE OF WORKERS’ COMPENSATION
PROGRAMS, UNITED STATES DEPARTMENT OF LABOR;
ISLAND CREEK COAL COMPANY,

                                                            Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(97-478-BLA)


Submitted:   August 25, 1998                 Decided:   October 19, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and HALL, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Columbus Lester, Petitioner Pro Se. Patricia May Nece, Rita A.
Roppolo, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C.; Ann
Brannon Rembrandt, JACKSON & KELLY, Charleston, West Virginia, for
Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks review of the Benefits Review Board’s decision

and order affirming the administrative law judge’s denial of black

lung benefits pursuant to 30 U.S.C.A. §§ 901-945 (West 1986 & Supp.

1998). Our review of the record discloses that the Board’s decision

is based upon substantial evidence and is without reversible error.

Accordingly, we affirm on the reasoning of the Board. Lester v.

Director, Office of Workers’ Comp. Prog., No. 97-478-BLA (BRB

Nov. 28, 1997). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2